Citation Nr: 1506560	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-03 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, determined that new and material evidence had not been received to reopen the previously denied claim of entitlement to service connection for diabetes mellitus.  

The Veteran testified before the undersigned at a Board videoconference in September 2014.  A transcript of the hearing has been reviewed and associated with the claims file.

The underlying service connection claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. In a September 2007 rating decision, the RO denied the appellant's claim of service connection for diabetes mellitus; the appellant did not file a notice of disagreement and no new and material evidence was received within the appeal period.

2. Evidence received since the September 2007 RO rating decision is not duplicative or cumulative of evidence previously of record, it relates to unestablished facts necessary to substantiate the claim of service connection for diabetes mellitus and it raises a reasonable possibility of substantiating the claim of service connection.


CONCLUSIONS OF LAW

1. The September 2007 rating decision which denied the Veteran's claim of entitlement to service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2. The evidence received subsequent to the September 2007 rating decision is new and material, and the claim for service connection for diabetes is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, the claim has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold has been met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Analysis

In the September 2007 rating decision, the RO denied service connection for diabetes mellitus.  At the time of the rating decision, the evidence of record consisted of lay statements reporting service proximate to the Korean DMZ.  Also in the claims file were service treatment records.  The claim was previously denied because there was no evidence that the Veteran served in Korea along the DMZ from April 1968 to July 1969, there was no diagnosis of diabetes mellitus found in the Veteran's service treatment records and there was no evidence showing a current diagnosis of diabetes mellitus.  

The appellant was notified of this decision and of his procedural rights by letter in September 2007.  He did not submit any new and material evidence or a notice of disagreement within a year of the decision.  Thus, the September 2007 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

The evidence received since the September 2007 rating decision includes a VA treatment record dated in January 2012 noting a diagnosis of diabetes mellitus and lay statements and testimony by the Veteran indicating that his in-service assignments required him to travel extensively throughout Korea, to include service near the DMZ.  

The Veteran's statements shed more light as to his in-service duties and are thus not merely redundant of previous statements of record.  As such statements might ultimately enable verification of his unit's presence at the Korean DMZ, they raise a reasonable possibility of substantiating the claim.  According, the requirements to reopen a claim under 38 C.F.R. § 3.156(a) have been met.


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for diabetes mellitus is granted.


REMAND

The VA Adjudication Procedures Manual notes that the Department of Defense (DoD) had confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean Demilitarized Zone (DMZ) to defoliate the fields of fire between the front line defensive positions and the south barrier fence; and has recognized certain units as having served in the DMZ during that period. The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line. There was no indication that the herbicide was sprayed in the DMZ itself.

Under the development instructions set out in the VA Adjudication Procedure Manual, if it is determined that a Veteran who served in Korea during that time period belonged to one of the units identified by DoD, then it was presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) would apply.  See VA Adjudication Procedure Manual, MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C. 

If the Veteran served in a different unit located in Korea during this time period, the Veteran's unit's location must be verified. Id. 

In this case, the Veteran's unit has not been recognized by DoD as having been proximate to the DMZ.  Accordingly, an attempt should be made to verify the unit's location during his time in Korea.  

Additionally, during the September 2014 Board hearing, the Veteran reported that he had been diagnosed with diabetes mellitus between 1998 and 2000.  Thereafter, he began receiving treatment from the VA.  The appellant's testimony suggests that he may have been diagnosed with diabetes mellitus by a private physician.  VA must make reasonable attempts to obtain records regarding private treatment on remand.

As noted, the appellant stated that his diabetes mellitus is being treated by the VA.  However, VA treatment records demonstrating treatment for diabetes mellitus have not been associated with the claims file.  VA has a duty to obtain records of VA treatment.  See Dunn V. West, 11 Vet. App. 462, 466-67(1998). 

Accordingly, the case is REMANDED for the following action:

1. Take appropriate action, to include contacting the Joint Services Records Research Center (JSRRC), to attempt to verify the Veteran's claimed herbicide exposure based on service at the Korean DMZ.

2. Ask the Veteran to identify any private medical treatment for his diabetes mellitus and furnish appropriate authorization for the release of the medical records.

If the Veteran fails to furnish the necessary releases, he should be advised to obtain the records and submit them to VA.

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeal.

3. Obtain all records of the Veteran's VA treatment for diabetes mellitus.

4. If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the case to the Board if otherwise in order.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


